TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00251-CR


Norwood Lee Hilstock, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 003503, HONORABLE TOM BLACKWELL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. J. D. Hamm, is ordered to tender a brief in this cause no later than January 13, 2003. 
No further extension of time will be granted.
It is ordered December 30, 2002. 

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish